DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by St. Clair et al. (US-7849983).
Regarding claim 1, St. Clair et al. discloses  a piston (44) for a magneto-rheological damper (36, figs 7A-N), comprising: an upper core (fig 7b, 94/112) having a side opening (as broadly recited, at least at 95 fig 7m and/or 126); a lower core (fig 7k, 114/116) having a lower core body (116) and a central protrusion (114) protruding upwardly from the lower core body (at least fig 7b); and a magnetic field generator (94/102) including an insulator (104) coupled to the central protrusion (114); wherein the insulator includes a body (104/112) around which a coil (102) is wound, a ring-shaped upper support (fig 7e, upper flanged portion of bobbin 104) extending from the upper portion of the body in the radial 
Regarding claim 2, St. Clair et al. discloses wherein a coil inlet (126/115 at least at or near 108 and figs 7E and 7N) is formed in the upper support (fig 7G and 7M, top of 104) of the insulator (104), through which the end of the coil (102) passes (figs 7H-7G). 
Regarding claim 3, St. Clair et al. discloses a lower coil guide (108 and/or 118, 98, 52) formed from the coil inlet (fig 9 and 126/115 at least at or near 108 and figs 7E and 7N), protruding upwardly from the upper support (fig 7a at least wherein 108 and 100 project upward); a first side coil guide (fig 7C, 100/108 left side, and the right side dashed line in fig 7A) formed at one side of the lower coil guide (figs 7A-H); and a second side coil guide (fig 7C, 100/108 left side, and the right side dashed line in fig 7A) formed at the other side of the lower coil guide (figs 7A-H).
Regarding claim 4, St. Clair et al. discloses  wherein first and second terminal insertion grooves (fig 9, 108 at or near reference numeral 98) are formed in the first and second side coil guides (fig 9), respectively.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/              Examiner, Art Unit 3657                                                                                                                                                                                          

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657